DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Admissions as Prior Art
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

	
Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. In a

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a process, or method.  More specifically, the claims are to “[a] method of determining a spatial location, spatial distribution, or orientation off at least one target molecule forming part of a corona of biomolecules on a nanosized object”.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to an abstract idea- a mental step.  As seen in independent claim 40, one is required to perform a step of “analyzing an image of the nanosized object to detect binding of probe to the nanosized object”.  In addition, dependent claim 44 requires performance of the following mental steps-
determining a spatial location, spatial distribution, or orientation of the first target molecule forming part of the corona of biomolecules on a first aliquot of the nanosized object according to the method of Claim 40; and 
determining a spatial location, spatial distribution, or orientation of a second of the second target molecule forming part of the corona of biomolecules on a second aliquot of the nanosized object according to the method of Claim 40.  (Emphasis added)

In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  As  can be seen in independent claim 40, the sole independent claim pending, the method culminates with a mental step of “analyzing to determine”.  There is no practical application of these thoughts/conclusions reached.  Similarly, dependent claim 44 recites limitations of one having to perform two mental steps of “determining a spatial location, spatial distribution, or orientation” of different target molecules.  There is no further step whereby these mental steps/conclusions are used in a practical application.

In applying Step 2B, the claims have not been found to recite additional elements that amount to significantly more than the judicial exception.  In support of the position that the use of nanoparticles to detect biomolecules was known, and thusly does not constitute significantly more, attention is directed to the admissions of applicant.  
Applicant, at pages 1, bridging to page 2 of the specification filed 16 December 2016 provides a background to the invention. As asserted to therein:
Background to the Invention
It is generally accepted that nanoparticles in a biological milieu form a 'corona' of biomolecules which may be sufficiently long lived, and appropriately organised, to confer key aspects of biological identity to the particle. In current studies the most tightly nanoparticle-bound biomolecules (so-called hard corona) are typically stripped from the nanoparticles, and identified via mass spectrometry, yielding a macroscopically averaged composition of the biomolecules on the particles. This approach neither addresses their 

Canovi et al (Sensors 2012, 12, 16420-16432) describes the analysis of the interaction between functionalized nanoparticles and the biological target molecule, or the interaction between nanoparticles and proteins. They show Surface Plasmon Resonance (SPR) methodology as a screening technique for Nanoparticle characterization in vitro. It describes a 2D assay where the interaction between the nanoparticle and the sensor surface is registered. Two different examples have been shown; the first one corresponds to the evaluation of the interaction between ligand-functionalized nanoparticle (specifically liposome nanoparticles) and their target immobilized onto the sensor surface (figure la and 1b). The methodology can be applied to determine the presence of a protein on the nanoparticle surface (50nm polymeric nanoparticle) when the specific antibody is immobilized on the sensor surface (Figure 1 b), similar to many other immunoassays methods (ELISA, Lateral Flow test).

PCT/US2011/021002 describes methodologies for target molecule detection using nanoparticles. The detection of biomolecules or biomolecules complexes in solution (such as protein-protein or protein-DNA complex) is based in nanoparticle size variation or nanoparticle clustering formation. The nanoparticle can be coated with a baiting molecule (antibody) to detect the specific molecule. Paragraphs 00023, 00028, 00033, 00039-00041 and Figure 3, describe a variation of the methodology to detect the presence of a molecule in the biomolecule corona on the nanoparticle surface. The presence of a specific target molecule that has been immobilized, by non-specific absorption, on the nanoparticle surface can be detected, due to a size variation on the nanoparticle. The size of this molecular corona is determined recording the size variation
of the nanoparticle by light scattering. This method is implemented by using a baiting molecule, such as antibody, that causes a further increase of the np size or nanoparticle cluster formation.

Both Canovi et al and PCT/US2011/021002 and other existing methods involving immune detection provide methods to assess the presence and relative amount of analyte, in which quantification can be made possible by comparing the relative response to a reference standard. The techniques of the literature are not capable of absolute quantification of analyte, and are unable to provide information concerning the 

US 2003/0207296 A1 (Park et al.) teaches that multiple different target molecules can be detected simultaneously by using different sized nanoparticles, that gold nanoparticles, for example, of different sizes will result in different luminescent properties, and when linked to different binding moieties, e.g., nucleic acid probes, will allow for the simultaneous detection of multiple, different targets via imaging. In paragraph [0110], they teach that the target can be any of a variety of different analytes, including proteins found on viruses. As stated therein:

[0110] The polyvalent ligand analytes will normally be poly(amino acids), i.e., polypeptides and proteins, polysaccharides, nucleic acids, and combinations thereof.  Such combinations include components of bacteria, viruses, chromosomes, genes, mitochondria, nuclei, cell membranes and the like. 
	
US 2012/0295285 A1 (An et al.), in paragraph [0049], teach:

The magnetic nanoparticles are preferably small enough to remain in colloidal suspension, which permits rapid, efficient binding to cell surface biomarker. In aspects of this embodiment, the magnetic nanoparticles are between about 1 nm in diameter to about 100 nm in diameter… (Emphasis added)

US 2010/0233824 A1 (Verhoeckx et al.), in paragraph [0089], teach using superparamagnetic nanoparticles that are coated with antibodies that bind to the target compound. As stated therein:
The reagent comprising carboxylated superparamagnetic nanoparticles (iron oxide beads coated with a polymer shell, 500 nm diameter, Adembeads, Ademtech, France) coated covalently with monoclonal anti-morphine antibodies were applied after the hydrophilising, by introducing them via a micro fluidic transportation means and providing a predetermined amount to a holding means as indicated in FIG. 4. (Emphasis added)

It is further noted that the aspect of using a computer to generate an image of nanoparticles was also well known in the art at the time of the invention.  In support of this position attention is directed to US 2008/0154128 A1 (Milner).  As stated at paragraph [0178]:
The line scan camera 126 performs light to electrical transduction resulting in digital light signal data 108. The digital light signal data 108 is transferred into the computer 101 via the OCT Input interface 111. Interface between the line scan camera 126 and computer 101 can be, for example, IEEE-488, IEEE-1394, Universal Serial Bus (USB), or the like. The digital light signal data 108 can be stored in the mass storage device 104 or system memory 112 and utilized by the image construction software 106 and the nanoparticle movement (or cellular membrane tension level or internal strain field change) image construction software 107.  (Emphasis added)

In view of the above analysis, the claimed method has not been found to recite elements that amount to significantly more than the judicial exception.  Therefore, claims 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bradley L. Sisson/Primary Examiner, Art Unit 1634